Exhibit 13 FINANCIAL HIGHLIGHTS (In Thousands, Except Per Share Data) Selected Year-End Data: Net Income/(Loss) $ $ $ ) Net Income/(Loss) Available To Common Shareholders ) Total Assets Total Deposits Total Investment Securities Total Loans Total Shareholders’ Equity Trust Department Assets under Administration (Market Value) Per Common Share: Earnings/(Loss)-Basic $ $ $ ) Earnings/(Loss)-Diluted ) Book Value Financial Ratios: Net Interest Margin 3.64 % 3.58 % 3.68 % Return on Average Assets 0.49 % ) Return on Average Common Equity ) Regulatory Capital Ratios: Total Capital to Risk-Weighted Assets % % % Tier 1 Capital to Risk-Weighted Assets Tier 1 Capital to Average Assets Total Assets (In Billions) $ Deposits (In Billions) $ Equity Capital (In Millions) $ 1 1921-90TH Anniversary-2011 DEAR SHAREHOLDERS AND FRIENDS, Most of us will remember 2010 as the year when we could feel some balance return to the markets and the economy.There seems to be more confidence that the job you have now will still be there in the future.Households dramatically increased their rate of savings.This new cushion will create security and confidence. At the same time, most households also began to reduce debt where possible.That is called de-leveraging, and it takes time.In many cases it will take several years to bring debt levels into balance with asset values.Progress is being made. Customers create free cash to save and reduce debt by reducing spending wherever possible.This obviously affects businesses everywhere.The correct response of business is to reduce expenses, cut inventory and thereby conserve their cash and reduce their debt where possible. All of this is very important, because we believe 2010 was the year when businesses that bank with us made great strides to rebalance their finances to a point where they have confidence to look at opportunities the future will certainly bring.We also believe that the strong recovery in the stock market has had a positive effect on the outlook of investors, especially those nearing retirement. As we move ahead, the de-leveraging will certainly continue.Consumer and corporate spending will find the level that the “new” economy will support.That will be the new foundation from which we will all build upon. How fast all this happens will determine when meaningful job growth returns.This is a desperate time for the millions who are unemployed or underemployed. There is no question that businesses will wait as long as possible to add jobs because of the multiple uncertainties created by government overregulation.None of us should underestimate the effect this is having.Examples are future healthcare costs, new taxes that are sure to come and multiple compliance requirements on everyday business transactions.There is no clarity on these 2 issues today and it is having a negative effect on the recovery.The American people can deal with any situation as long as the challenge is clear. EARNINGS For the year ended December 31, 2010, PGC recorded net income of $7.7 million reflecting a 7.5 percent increase when compared to $7.1 million for the 2009 year.Diluted earnings per share grew from $0.64 for 2009 to $0.68 for 2010. While these numbers are not where we need to be as we move forward, they do reflect great strength in our deposit mix, net interest margin, earnings from PGB Trust & Investments and efficiency ratios.In other words, we believe our core businesses are doing very well and we are positioned well to improve earnings as levels of provisioning for loan losses normalize. ASSET QUALITY At December 31, 2010, non-performing loans increased slightly to $18.8 million or 2.01 percent of loans.These are very manageable levels and shareholders should know that Management believes all non-performing loans have been written down or reserved for at appropriate levels. We are encouraged that many non-performing assets are nearing resolution and believe we will see improvement during the course of 2011.This economic downturn has been difficult for virtually everyone.It is a slow process to work out non-performing assets to ensure maximum shareholder value is retained.We are making very good progress and borrowers are stabilizing as is the economy. CAPITAL On December 31, 2010, the Corporation’s leverage ratio, tier1 and total risk based capital ratios were 7.96 percent, 12.91 percent and 14.16 percent, respectively. All ratios are above the levels to be considered well capitalized and the ratios reflect the $7.2 million reduction in regulatory capital due to the partial redemption in January 2010 of the preferred shares previously issued in January 2009 under the Treasury’s Capital Purchase program (CPP). We are pleased to have been able to redeem in March 2011 an additional $7.2 million previously issued under the Treasury’s CPP.When combining 2010’s $7.2 million redemption with this latest $7.2 million redemption, we have repaid half of the original CPP funds from internally 3 generated capital, without diluting our existing shareholders.Our plan has been, and is, to redeem the CPP investment over time, from internally generated capital.We believe this strategy is in the best interests of the Corporation, as well as our shareholders. PGB TRUST & INVESTMENTS This economic environment has proven that it is vital to have a trusted advisor like PGB Trust & Investments.A steady hand and valuable insights into financial markets has served our clients well.Volatility is stressful and it is vital to have long-term vision and goals to work toward.We encourage you to contact Craig Spengeman or John Bonk to discuss how we can help you and your family. During 2010, assets under administration grew to nearly $2 billion and gross fees grew to nearly $10 million. ACCOMPLISHMENTS There were many accomplishments during 2010.Our administrative offices were relocated to 500 Hills Drive in Bedminster.The slow commercial real estate market enabled us to negotiate a very favorable, long-term lease and to fit up the space for an amount well below estimates.The result is a more efficient home for our company and the opportunity to have almost everyone under one roof for the first time in over 15 years. We also completed a comprehensive three year strategic plan in 2010.Looking inward and outward for opportunities in an environment such as this was very valuable and has energized us. We originated more residential mortgages than ever before, over $150 million in 2010.We kept the shorter-duration loans in the Bank’s portfolio and sold the longer-duration, fixed-rate loans producing substantial fee income, while mitigating interest rate risk. PGB Trust & Investments migrated its system to a very robust SEI platform which will serve us and our clients well into the future. We made important progress in adjusting our balance sheet to reduce interest rate risk and provide for liquidity when customers begin to borrow more as the economy improves. During 2010 and early 2011, we redeemed 50 percentof the Treasury’s CPP investment in our Corporation. 4 The Bank was honored by the New Jersey Bankers Association with its Community Service Award for all the good work of our Officers and Employees in the Communities where we work and live. Electronic banking is important today and will likely change how we all bank in the future.We have fabulous products to meet this demand including online and mobile phone banking.Please talk to the manager in the branch nearest you to hear all the details. CONCLUSIONS 2010 required hard work from everyone.I want to thank our Employees, Officers and Directors for their efforts.They were extraordinary. I also want to thank our customers and shareholders for their continuing support and confidence.We could not do it without you. 2011 is our 90th Anniversary and we are very proud of our history and the important part you have allowed us to play in the communities we serve.We look forward to continued improvement throughout the year. /s/ Craig C. Spengeman /s/ Frank A. Kissel /s/ Robert M. Rogers Craig C. Spengeman Frank A. Kissel Robert M. Rogers President & CIO Chairman & CEO President & COO PGB Trust & Investments 5 MANAGEMENT’S DISCUSSION AND ANALYSIS OVERVIEW: The following discussion and analysis is intended to provide information about the financial condition and results of operations of Peapack-Gladstone Financial Corporation and its subsidiaries on a consolidated basis and should be read in conjunction with the consolidated financial statements and the related notes and supplemental financial information appearing elsewhere in this report. Peapack-Gladstone Financial Corporation (the “Corporation”), formed in 1997, is the parent holding company for Peapack-Gladstone Bank (the “Bank”), formed in 1921, a commercial bank operating 23 branches in Somerset, Hunterdon, Morris, Middlesex and Union counties. The Corporation recorded increased earnings for 2010, but financial institutions and their borrowers are still working to recover from the effects of the recession. The Corporation recorded a slightly increased provision for loan losses in 2010, as the continued weakness in the overall economy and in the real estate markets continued to negatively impact borrowers and their property values. However, the Bank has not seen the same significant deterioration in the loan portfolio as many other institutions because of conservative underwriting at the time of origination and continued diligence in managing the loan portfolio. Management resolved several larger problem assets during 2010, as well as several in early 2011. A planned change in the mix of deposits contributed to an increase in net interest income and net interest margin during 2010. The Corporation experienced deposit growth in its checking and money market products that was tempered with a planned decline in certificate of deposit balances. Loans decreased compared to the year-end 2009 balances, while the securities portfolio increased, as cash generated from deposit growth and loan prepayments was invested, primarily in shorter duration assets. Yields on interest-earning assets decreased 43 basis points, while yields on interest-bearing liabilities declined 59 basis points. As further discussed in this Management’s Discussion and Analysis section, some of the highlights in 2010 include: · Trust fee income and market value of PGB Trust & Investments assets under administration both increased approximately 5 percent. · Net interest income and net interest margin improved, due principally to an improved deposit mix and a reduced cost of funds. · In January 2010, the Corporation repurchased approximately $7.2 million of the preferred stock sold to the U.S. Treasury in the Capital Purchase Program, representing 25 percent of the original amount sold. In March 2011, the Corporation repurchased an additional $7.2 million of the preferred stock. Peapack-Gladstone Financial Corporation’s common stock trades on the National Association of Securities Dealers Automated Quotations (NASDAQ) Global Select Market under the symbol “PGC.” 6 CRITICAL ACCOUNTING POLICIES AND ESTIMATES:Management’s Discussion and Analysis of Financial Condition and Results of Operation is based upon the Corporation’s consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles. The preparation of these financial statements requires the Corporation to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. Note 1 to the Corporation’s Audited Consolidated Financial Statements for the year ended December 31, 2010, contains a summary of the Corporation’s significant accounting policies. Management believes that the Corporation’s policy with respect to the methodology for the determination of the allowance for loan losses involves a higher degree of complexity and requires Management to make difficult and subjective judgments, which often require assumptions or estimates about highly uncertain matters. Changes in these judgments, assumption or estimates could materially impact results of operations. This critical policy and its application are periodically reviewed with the Audit Committee and the Board of Directors. The provision for loan losses is based upon Management’s evaluation of the adequacy of the allowance, including an assessment of known and inherent risks in the portfolio, giving consideration to the size and composition of the loan portfolio, actual loan loss experience, level of delinquencies, detailed analysis of individual loans for which full collectability may not be assured, the existence and estimated fair value of any underlying collateral and guarantees securing the loans, and current economic and market conditions. Although Management uses the best information available, the level of the allowance for loan losses remains an estimate, which is subject to significant judgment and short-term change. Various regulatory agencies, as an integral part of their examination process, periodically review the Corporation’s provision for loan losses. Such agencies may require the Corporation to make additional provisions for loan losses based upon information available to them at the time of their examination. Furthermore, the majority of the Corporation’s loans are secured by real estate in the State of New Jersey. Accordingly, the collectability of a substantial portion of the carrying value of the Corporation’s loan portfolio is susceptible to changes in local market conditions and may be adversely affected should real estate values continue to decline or should New Jersey experience continuing adverse economic conditions. Future adjustments to the provision for loan losses may be necessary due to economic, operating, regulatory and other conditions beyond the Corporation’s control. The Corporation accounts for its securities in accordance with “Accounting for Certain Investments in Debt and Equity Securities,” which was codified into ASC 320. Debt securities are classified as held to maturity and carried at amortized cost when Management has the positive intent and ability to hold them to maturity. Debt securities are classified as available for sale when they might be sold before maturity due to changes in interest rates, prepayment risk, liquidity or other factors. Equity securities with readily determinable fair values are classified as available for sale. Securities available for sale are carried at fair value, with unrealized holding gains and losses reported in other comprehensive income, net of tax. For declines in the fair value of securities below their cost that are other-than-temporary, the amount of impairment is split into two components – other-than-temporary impairment related to other factors, which is recognized in other 7 comprehensive income and other-than-temporary impairment related to credit loss, which must be recognized in the income statement. The credit loss is defined as the difference between the present value of the cash flows expected to be collected and the amortized cost basis. In estimating other-than-temporary losses on a quarterly basis, Management considers the length of time and extent that fair value has been less than cost; the financial condition and near-term prospects of the issuer; and whether the Corporation has the intent to sell these securities or it is likely that it will be required to sell the securities before their anticipated recovery. Securities are evaluated on at least a quarterly basis to determine whether a decline in their values is other-than-temporary. To determine whether a loss in value is other-than-temporary, Management utilizes criteria such as the reasons underlying the decline, the magnitude and the duration of the decline and the intent and ability of the Corporation to retain its investment in the security for a period of time sufficient to allow for an anticipated recovery in the fair value. “Other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment. Once a decline in value is determined to be other-than-temporary, the value of the security is reduced and a corresponding charge to earnings or comprehensive income is recognized. The Corporation recognized impairment charges of $360 thousand on several equity securities in its portfolio as well as $581 thousand on several trust preferred pooled securities. No impairment charges were recognized in 2009. EARNINGS SUMMARY:For the year ended December 31, 2010, the Corporation recorded net income of $7.7 million and diluted earnings per share, after the effect of the preferred dividend, of $0.68 as compared to net income of $7.1 million and diluted earnings per share, after the effect of the preferred dividend, of $0.64 for the year ended December 31, 2009. Per share results have been adjusted for the five percent stock dividend declared in June 2009. These results produced a return on average assets of 0.52 percent and 0.49 percent in 2010 and 2009, respectively, and a return on average common shareholders’ equity of 6.26 percent in both 2010 and 2009. When compared to the 2009 period, the 2010 period included increased net interest income and trust fee income, partially offset by increased provision for loan losses, problem loan expense and occupancy expense. NET INTEREST INCOME: Net interest income is the primary source of the Corporation’s operating income. Net interest income is the difference between interest and dividends earned on earning assets and fees earned on loans, and interest paid on interest-bearing liabilities. Earning assets include loans to individuals and businesses, investment securities, interest-earning deposits and federal funds sold. Interest-bearing liabilities include interest-bearing checking, savings and time deposits, Federal Home Loan Bank advances and other borrowings. Net interest income is determined by the difference between the yields earned on earning assets and the rates paid on interest-bearing liabilities (“Net Interest Spread”) and the relative amounts of earning assets and interest-bearing liabilities. The Corporation’s net interest spread is affected by regulatory, Net Interest Income (In Millions) $ 8 economic and competitive factors that influence interest rates, loan demand and deposit flows and general levels of non-performing assets. In 2010, net interest income, on a fully tax-equivalent basis, rose 2 percent to $50.6 million from $49.4 million in 2009. The Corporation’s net interest margin for 2010 was 3.64 percent, increasing six basis points from 3.58 percent in 2009. Interest income on earning assets, on a fully tax-equivalent basis, declined $5.4 million to $61.6 million for 2010 as compared to 2009. Interest income declined from 2009 due to the lower rates earned on earning assets. Average earning assets for the year ended December 31, 2010 totaled $1.39 billion, an increase of $10.2 million or less than 1 percent from the average balance in 2009, while the average rate earned on earning assets was 4.44 percent in 2010, a decline of 43 basis points from the average rate earned in 2009. The decline in the average rate on earning assets was due to the sustained low market rates in 2010 coupled with growth in lower-yielding, but less risky and shorter duration investment securities and interest-earning deposits. In 2010, average investment securities totaled $364.6 million, an increase of $67.4 million compared to 2009 and the average yield was 3.00 percent for 2010. Average investments in interest-earning deposits increased $5.8 million to $64.2 million for 2010 when compared to 2009 and the average yield was 0.23 percent for 2010. During 2010, the average yield on total loans decreased 12 basis points to 5.27 percent from the 5.39 percent average yield earned in 2009. The average yield on the mortgage portfolio declined in 2010 to 4.87 percent from 5.12 percent in 2009. During 2010, the average yield on the commercial mortgage loan portfolio declined 15 basis points to 6.12 percent, while the average yield on commercial loans increased 23 basis points to 5.82 percent. Because the rate on commercial construction loans was the most dependent on LIBOR, which remained at low levels during 2010, the average yield on this portfolio was 3.99 percent, decreasing 29 basis points from 2009. The average yield on home equity lines increased 12 basis points to 3.21 percent in 2010 from 3.09 percent in 2009. Many rates declined during the year due to lower market rates and competitive pressure experienced during 2010. For the year ended December 31, 2010, average interest-bearing liabilities totaled $1.15 billion, reflecting an increase of $9.5 million or 1 percent from the average balance in 2009, while the average rate paid declined to 0.96 percent for 2010 from 1.55 percent for 2009. The decline in the average rate on interest-bearing liabilities was due to the sustained low in market rates in 2010 coupled with targeted growth of lower-costing core deposits and planned run-off of higher-paying certificates of deposit. Average money market accounts rose $82.3 million, or 19 percent, from 2009 to $510.3 million during 2010, while average interest-bearing checking accounts rose $57.6 million or 29 percent over the comparable period in 2009. Checking account growth is due to the Corporation’s focus on core deposit growth. Additionally, the Corporation’s high yield money market product continues to be a popular vehicle for customers looking for a safe, interest-bearing account to hold their funds in this continuing lower interest rate environment. The Corporation’s Ultimate Checking product, which was introduced late in 2008, increased over $36.9 million in 2010 from 2009 due to continuing sales initiatives and a higher rate than other checking products offered. Average certificates of deposit declined $131.2 million, or 33 percent, because the Corporation opted not to pay 9 higher rates on maturing certificates of deposit.Rates declined 90 basis points from the 2009 year to the 2010 year. Interest expense on borrowings declined as the average balance of borrowings declined during 2010. Average borrowings declined $9.0 million during 2010 to $29.6 million as the result of principal repayments and maturities on Federal Home Loan Bank advances and average rates paid on borrowings was 3.54 percent. 10 The following table compares the average balance sheets, net interest spreads and net interest margins for the years ended December 31, 2010, 2009 and 2008 (fully tax-equivalent-FTE): Year Ended December 31, 2010 Income/ Average Expense Yield (In thousands except yield information) Balance (FTE) (FTE) Assets: Interest-Earning Assets: Investments: Taxable (1) $ $ 2.83 % Tax-Exempt(1)(2) Loans (2)(3) Federal Funds Sold 1 Interest-Earning Deposits Total Interest-Earning Assets $ 4.44 % Noninterest-Earning Assets: Cash and Due from Banks Allowance for Loan Losses ) Premises and Equipment Other Assets Total Noninterest-Earning Assets Total Assets $ Liabilities and Shareholders’ Equity Interest-Bearing Deposits: Checking $ $ 0.61 % Money Markets Savings Certificates of Deposit Total Interest-Bearing Deposits Borrowed Funds Capital Lease Obligation Total Interest-Bearing Liabilities 0.96 % Noninterest-Bearing Liabilities: Demand Deposits Accrued Expenses and Other Liabilities Total Noninterest-Bearing Liabilities Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ Net Interest Income $ Net Interest Spread 3.48 % Net Interest Margin (4) 3.64 % 11 Year Ended December 31, 2009 Income/ Average Expense Yield (In thousands except yield information) Balance (FTE) (FTE) Assets: Interest-Earning Assets: Investments: Taxable (1) $ $ 3.80 % Tax-Exempt(1)(2) Loans (2)(3) Federal Funds Sold - Interest-Earning Deposits 90 Total Interest-Earning Assets $ 4.87 % Noninterest-Earning Assets: Cash and Due from Banks Allowance for Loan Losses ) Premises and Equipment Other Assets Total Noninterest-Earning Assets Total Assets $ Liabilities and Shareholders’ Equity Interest-Bearing Deposits: Checking $ $ 0.73 % Money Markets Savings Certificates of Deposit Total Interest-Bearing Deposits Borrowed Funds Total Interest-Bearing Liabilities 1.55 % Noninterest-Bearing Liabilities: Demand Deposits Accrued Expenses and Other Liabilities Total Noninterest-Bearing Liabilities Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ Net Interest Income $ Net Interest Spread 3.32 % Net Interest Margin (4) 3.58 % 12 Year Ended December 31, 2008 Income/ Average Expense Yield (In thousands except yield information) Balance (FTE) (FTE) Assets: Interest-Earning Assets: Investments: Taxable (1) $ $ 5.09 % Tax-Exempt(1)(2) Loans (2)(3) Federal Funds Sold Interest-Earning Deposits Total Interest-Earning Assets $ 5.67 % Noninterest-Earning Assets: Cash and Due from Banks Allowance for Loan Losses ) Premises and Equipment Other Assets Total Noninterest-Earning Assets Total Assets $ Liabilities and Shareholders’ Equity Interest-Bearing Deposits: Checking $ $ 0.76 % Money Markets Savings Certificates of Deposit Total Interest-Bearing Deposits Borrowed Funds Total Interest-Bearing Liabilities 2.43 % Noninterest-Bearing Liabilities: Demand Deposits Accrued Expenses and Other Liabilities Total Noninterest-Bearing Liabilities Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ Net Interest Income $ Net Interest Spread 3.24 % Net Interest Margin (4) 3.68 % 1. Average balance for available-for-sale securities are based on amortized cost. 2. Interest income is presented on a tax-equivalent basis using a 35 percent federal tax rate. 3. Loans are stated net of unearned income and include non-accrual loans. 4. Net interest income on a tax-equivalent basis as a percentage of total average interest-earning assets. 13 RATE/VOLUME ANALYSIS:The effect of volume and rate changes on net interest income (on a tax-equivalent basis) for the periods indicated are shown below: Year Ended 2010 Compared with 2009 Year Ended 2009 Compared with 2008 Net Net Difference due to Change In Difference due to Change In Change In: Income/ Change In: Income/ (In Thousands): Volume Rate Expense Volume Rate Expense ASSETS: Investments $ $ ) $ ) $ ) $ ) $ ) Loans ) Federal Funds Sold 1 - 1 ) ) ) Interest-Earning Deposits 9 50 59 ) ) Total Interest Income $ ) $ ) $ ) $ $ ) $ ) LIABILITIES: Checking $ $ ) $ $ $ ) $ Money Market ) Savings 28 ) ) 28 ) ) Certificates of Deposit ) Borrowed Funds ) Capital Lease Obligation - Total Interest Expense $ ) $ ) $ ) $ $ ) $ ) Net Interest Income $ ) $ $ $ ) $ $ LOANS:The loan portfolio represents the largest portion of the Corporation’s earning assets and is an important source of interest and fee income. Loans are primarily originated in the State of New Jersey. At December 31, 2010, total loans were $932.5 million as compared to $983.5 million at December 31, 2009, a decline of $51.0 million or 5 percent. During most of 2010, the Corporation experienced reduced loan demand from quality borrowers compared to 2009 due to the economic environment. Residential mortgage loans declined $33.0 million, or 7 percent, from 2009 to $419.7 million in 2010. The decrease was a result of loan prepayments that outpaced originations coupled with the sale of the Corporation’s longer-term, fixed-rate mortgage loans at origination. This type of loan has become more popular with customers in the current low-rate environment and these mortgages have been sold rather than retained in portfolio for interest rate risk management purposes. In 2010, commercial mortgages increased $8.6 million or 3 percent to $288.2 million and commercial loans rose $10.9 million or 9 percent to $131.4 million due to increased loan demand from quality borrowers. At December 31, 2010 and 2009, construction loans totaled $25.4 million and $64.8 million, respectively, declining $39.4 million or 61 percent as the Bank has decided to decrease its exposure in construction lending. Home equity lines of credit increased $7.0 million or 18 percent and consumer loans declined $5.0 million or 20 percent due to an increased demand for floating-rate home equity lines and decreased demand for fixed-rate home equity loans, respectively. The Corporation also increased its marketing efforts for the home equity line product during 2010. 14 The following table presents an analysis of outstanding loans, net of unamortized discounts and deferred loan origination costs, as of December 31, (In Thousands) Residential Mortgage $ Commercial Mortgage Commercial Loans Commercial-Construction Home Equity Lines of Credit Consumer Loans Other Loans Total Loans $ The following table presents the contractual repayments of the loan portfolio at December 31, 2010: (In Thousands) Within One Year After 1 But Within 5 Years After 5 Years Total Residential Mortgage $ Commercial Mortgage Commercial Loans Commercial-Construction - - Home Equity Lines of Credit - - Consumer Loans Other Loans - - Total Loans $ The following table presents the loans that have a predetermined interest rate and an adjustable interest rate due after one year at December 31, 2010: Predetermined Interest Rate Adjustable Interest Rate Residential Mortgage $ $ Commercial Mortgage Commercial Loans Consumer Loans - Total Loans $ $ The Corporation has not made nor invested in subprime loans or “Alt-A” type mortgages. At December 31, 2010, there were no commitments to lend additional funds to borrowers whose loans are classified as nonperforming. 15 INVESTMENT SECURITIES HELD TO MATURITY:Investment securities are those securities that the Corporation has both the ability and intent to hold to maturity. These securities are carried at amortized cost. The Corporation’s investment securities held to maturity at amortized cost amounted to $140.3 million at December 31, 2010, compared with $89.5 million at December 31, 2009. The carrying value of investment securities held to maturity for the years ended December 31, 2010, 2009 and 2008 are shown below. (In Thousands) U.S. Treasury and U.S. Government-Sponsored Entities $ $ $ Mortgage-Backed Securities-Residential State and Political Subdivisions Trust Preferred Pooled Securities Total $ $ $ The following table presents the contractual maturities and yields of investment securities held to maturity at amortized cost, as of December 31, 2010: After 1 After 5 But But After Within Within Within 10 (In Thousands) 1 Year 5 Years 10 Years Years Total U.S. Government-Sponsored Entities $
